The Opiniost or the Court, on this part of the cause, proceeds thus- — Conformably to the former decisions ofthis court, Grant’s settlement of400 acres should have been surveyed in a square, with the spring in the centre it calls to include, and the lines to the cardinal points;
*138And his pre-emption should have been surveyed all around the settlement, with the lines at equal distances therefrom.
But it is not shewn in what part of the settlement and pre-emption Grant’s station was situated ; nor that it was in any part of them ; which renders the precise situation of Craig’s first entry of 400 acres uncertain. Grant’s pre-emption entry, however, is made “ joining the settlement at the station and as this ought to be taken as a part of Craig’s entry, it is conceived it was sufficient notice to other locators that Grant’s station stood at or on this settlement -; and that Craig intended to survey his entry accordingly.
The only defect is, it does not appear on what part of the settlement the station stood, or was supposed by Craig to have stood; and Craig must suffer to the extent of this uncertainty.
Other locators were justifiable in presuming that Grant’s station might only be just included within either the east or west boundary of his settlement; and without further proof than is exhibited in this suit, Craig can hold no more of this entry than will adjoin, with propriety, Grant’s settlement and pre-emption, when laid down according to both these presumptions. This doctrine is contained in the first opinion of this court, Morgan vs. Robinson (a), and it is believed has not since been impugned, although the decree thereon has been set aside for other reasons. For similar reasons, it would seem that Rogers had a right to presume that Grant’s station was but barely included within the western boundary of his settlement, and to expect that in adjusting Craig’s entry in question, Grant’s settlement and pre-emption should so be laid down ; and then that the survey on Craig’s first 400 acres entry, should so adjoin Grant’s settlement and pre-emption on the south side, as that the middle of the one should be the middle of the other. But to expect more, would be unreasonable ; because, thus far he could not have been deceived by the uncertainty in that entry which has been stated.*

[a) Pr. dec. 269.


 This was the mode of furveying this claim moil favorable to Rogers.